OMB APPROVAL UNITED STATES OMB Number:3235-0058 SECURITIES AND EXCHANGE Expires:August 31, 2015 COMMISSION Washington, D.C. 20549 Estimated average burden hours per response FORM 12b-25 SEC FILE NUMBER 333-196503 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check one): ☐ Form10-K ☐ Form20-F ☐ Form11-K ☒ Form10-Q ☐ Form10-D ☐ FormN-SAR ☐ FormN-CSR For Period Ended: May 31, 2017 ☐ Transition Report on Form10-K ☐ Transition Report on Form20-F ☐ Transition Report on Form11-K ☐ Transition Report on Form10-Q ☐ Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION FingerMotion, Inc. Full Name of Registrant Property Management Corporation of America Former Name if Applicable Unit A, 19/F, Times Media Centre 133 Wan Chai Road, Address of Principal Executive Office (Street and Number) Wan Chai, Hong Kong City, State and Zip Code 1 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) ☒ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ☒ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and ☐ (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant was not, without unreasonable effort or expense, able to file its Quarterly Report on Form 10-Q for the quarter ended June 30, 2016 by August 15, 2016. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Scott Kline, Esq. 271-6355 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes
